Title: From Benjamin Franklin to Jonathan Williams, Sr., 25 October 1779
From: Franklin, Benjamin
To: Williams, Jonathan Sr.


Dear CousinPassy, Oct. 25. 1779.
I received your kind Letters of July 29, and August 8. It was a great satisfaction to me to learn that my Dear Sister, was relieved from that continual Distress She had so long labour’d under.— I know not whether my Proposal with regard to Mr. Collais employing himself in making Crown Soap, is Likely to be exceuted by him to Advantage: Perhaps he may not have Activity and Acuteness enough: You and my Sister can judge of that better than me. I wish however that one good Boiling of it may be made and sent me. It will be useful to me in obliging Friends with it; and I shall thankfully refund what you may advance on that Account for me, in any manner you may order.
I received the young Gentleman M Watson wiith such Civilities as were in my Power, on your Recommendation. He is gone down to Nantes.
I am now to congratulate you on the Marriage of your Son Jonathan to a very amiable young Lady, Miss Marianne Alexander, Daughter of a friend of mine, who will I am persuaded make him a good Wife and a pleasing Compagnion as her Conversation is very Sensible and engaging. He will Doubtless give you other particulars.
I am always glad to hear of your Welfare, and that of your Family, to whom my Love and blessing. I am as ever, Your affectionate Unite
B Franklin
Jonathan Williams Esqe.(Duplicate)
 
Addressed: To / Jonathan Williams Esqr / Merchant, / Boston / Favd by the Marqs / De la Fayette
